In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                               No. 02-19-00098-CV

IN RE SSCP MANAGEMENT, INC.;             §    Original Proceeding
SDHAROD ENTERPRISES, INC.; APPLE
TEXAS RESTAURANTS, INC.; TEXAS           §    On Appeal from 43rd District Court
APPLE, LLC; SRS REAL ESTATE
PARTNERS, LLC; AND SRS NATIONAL          §    of Parker County (CV18-1720)
NET LEASE GROUP, LP
                                         §    April 22, 2019

                                         §    Opinion by Justice Pittman

                                  JUDGMENT

      This court conditionally grants mandamus relief in part and direct the trial

court to vacate the March 1, 2019 Discovery Order as soon as possible and, after a

hearing, to issue a new order limiting discovery as required by the Texas Citizens

Participation Act. This court denies all other relief requested by SSCP Management,

Inc.; SDharod Enterprises, Inc.; Apple Texas Restaurants, Inc.; Texas Apple, LLC;

SRS Real Estate Partners, LLC; and SRS National Net Lease Group, LP. We are
confident the trial court will comply with this opinion, and we will not issue a writ

unless the trial court refuses to timely comply.

      It is further ordered that each party shall bear their own costs of this

proceeding, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Mark T. Pittman_________________
                                          Justice Mark T. Pittman